6:20-cv-04353-BHH-KFM         Date Filed 12/17/20      Entry Number 7
                                                                    1       Page 1 of 5




                  IN THE DISTRICT COURT OF THE UNITED STATES

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                   GREENVILLE DIVISION


Larry Golden,                           )           C/A No. 6:20-cv-04353-BHH-KFM
                                        )
                         Plaintiff,     )                          ORDER
                                        )
          vs.                           )
                                        )
Apple, Inc.; Samsung Electronics, USA; )
LG Electronics, USA, Inc.;              )
Qualcomm, Inc.; Motorola Solutions,     )
Inc.; Panasonic Corporation; AT&T Inc.; )
Verizon Corporation Service Group;      )
Sprint Corporation; T-Mobile USA, Inc.; )
Ford Global Technologies, LLC;          )
Fairway Ford Lincoln of Greenville;     )
General Motors Company; Kevin           )
Whitaker Chevrolet; FCA US LLC; Big )
‘O’ Dodge Chrysler Jeep Ram;            )
                                        )
                         Defendants. )
                                        )
             This is a patent infringement action filed by a non-prisoner proceeding pro se.
Under Local Civil Rule 73.02(B)(2) of the United States District Court for the District of
South Carolina, pretrial proceedings in this action have been referred to the assigned
United States Magistrate Judge.
REQUEST FOR RECUSAL:
                In the cover letter to the filing submitted to the court, the plaintiff appears to
request recusal based upon disagreement with rulings by the undersigned in previous
cases. As an initial matter, dissatisfaction with this Court’s rulings does not entitle the
plaintiff to recusal. See Liteky v. United States, 510 U.S. 540, 555 (1994) (“Judicial rulings
alone almost never constitute a valid basis for a bias or partiality motion”). Additionally, the
plaintiff has failed to show that the undersigned has any direct, personal, substantial
pecuniary interest in this matter. See Tumey v. State of Ohio, 273 U.S. 510, 523 (1927).
Neither has the plaintiff shown that the undersigned has an actual, subjective bias, or that,
objectively, the average judge in the undersigned’s position would possess unconstitutional
bias. See Williams v. Pennsylvania, 136 S.Ct. 1899, 1905 (2016) (internal citation omitted).
As such, to the extent the plaintiff’s cover letter can be construed as a request that the
undersigned be recused, such a request is without merit and is denied.
TO THE PLAINTIFF:
              This case is not in proper form for service at this time. If the plaintiff does
not bring this case into proper form within the time permitted by this Order, this case
6:20-cv-04353-BHH-KFM         Date Filed 12/17/20     Entry Number 7
                                                                   1       Page 2 of 5




may be dismissed for failure to prosecute and failure to comply with an order of this
Court under Rule 41 of the Federal Rules of Civil Procedure.
               Under General Order In Re: Procedures in Civil Actions Filed by Prisoner Pro
Se Litigants, No. 3:07-mc-5014-JFA (D.S.C. Sept. 18, 2007), the undersigned is giving the
plaintiff twenty-one (21) days from the date this order is entered (plus three days for mail
time) to:
       1) Provide a complaint in compliance with this Order. Rule 8 of the Federal
       Rules of Civil Procedure requires only that a complaint contain “a short and
       plain statement of the claim showing that the pleader is entitled to relief.”
       Fed. R. Civ. P. 8(a).
       The voluminous complaint and exhibits submitted by the plaintiff, numbering
       more than 300 pages, do not comply with these requirements.1 As such, the
       plaintiff’s complaint and exhibits are being returned so that the plaintiff can
       provide a complaint in compliance with this order. See Spencer v. Hedges,
       838 F.2d 1210, 1988 WL 9621, at *1 (4th Cir. 1988) (unpublished table
       decision) (affirming dismissal of a complaint where a plaintiff failed to provide
       a short and plain statement of a claim under Rule 8); Hearn v. United States,
       C/A No. 3:11-cv-00330, 2011 WL 9378210, at *1 (E.D. Va. June 13, 2011)
       (memorandum order) (recognizing a prior case where a plaintiff had unduly
       burdened the court with the filing of excessive and unnecessary frivolous
       documents); see also Noonsab v. U.S. Dist. Ct. for the E. Dist. of N.C., C/A
       No. 5:16-CT-3112-FL, 2016 WL 9077878, at *2 (E.D.N.C. June 27, 2016)
       (warning a pro se plaintiff that unnecessary and excessive filings impede
       judicial efficiency and the administration of justice); United States ex rel.
       Garst v. Lockheed-Martin Corp., 328 F.3d 374, 379 (7th Cir. 2003) (affirming
       dismissal of complaint consisting of 155 pages and 99 attachments).
       In light of the foregoing, the plaintiff is informed that the complaint submitted
       shall have a page limit of thirty-five (35) pages (including the court’s standard
       complaint form). If the plaintiff submits a complaint that does not comply with
       the requirements set forth in this order, the Clerk of Court will return it unfiled
       to the plaintiff by United States Mail. If the plaintiff does not provide a
       complaint that complies with this order, this case may be dismissed for
       failure to prosecute and failure to comply with an order of this Court
       under Rule 41 of the Federal Rules of Civil Procedure.
             No process shall issue until the items specified above have been reviewed by
the assigned Magistrate Judge.
           The plaintiff must place the civil action number listed above C/A No. 6:20-cv-
04353-BHH-KFM) on any document provided to the Court pursuant to this Order. Any

       1
          Of note, this is the plaintiff’s third action in this court seeking damages for patent
infringement from these defendants and his fifth action in total. See Golden v. Apple, Inc.,
et al., C/A No. 6:20-cv-02270-BHH (D.S.C.) (summary dismissal report and
recommendation pending); Golden v. Apple Inc., et al., C/A No. 6:19-cv-02557-DCC, 2020
WL 415896 (D.S.C. Jan. 27, 2020), aff’d C/A No. 20-1508, 819 F. App’x 930 (Fed. Cir.
2020) (mem.) (dismissing the plaintiff’s patent infringement action as frivolous) petition for
cert. filed C/A No. 20-624; Golden v. United States, C/A No. 1:19-cv-00104-EGB (Fed. Cl.),
dismissal aff’d 955 F.3d 981 (Fed. Cir. 2020); Golden v. United States, C/A No 1:13-cv-
00307-SGB (Fed. Cl.) (motion to dismiss sixth amended complaint pending).

                                               2
6:20-cv-04353-BHH-KFM         Date Filed 12/17/20     Entry Number 7
                                                                   1      Page 3 of 5




future filings in this case must be sent to the address below: (300 East Washington
Street, Room 239, Greenville, South Carolina 29601). Any future filings in this case must
be sent to the Clerk’s Office in Greenville (300 East Washington Street, Room 239,
Greenville, South Carolina 29601). All documents requiring the plaintiff’s signature shall
be signed with the plaintiff’s full legal name written in the plaintiff’s own handwriting. Pro
se litigants shall not use the “s/typed name” format used in the Electronic Case Filing
System. In all future filings with this Court, the plaintiff is directed to use letter-sized (8½
inches by 11 inches) paper only, to write or type text (at least 12 point sized font) on one
side of a sheet of paper only, and not to write or type on both sides of any sheet of paper.
The plaintiff is further instructed not to write to the edge of the paper, but to maintain one
inch margins on the top, bottom, and sides of each paper submitted.
             The plaintiff is a pro se litigant. The plaintiff’s attention is directed to the
following important notice:
       You are ordered to always keep the Clerk of Court advised in writing (300
       East Washington Street, Room 239, Greenville, South Carolina 29601) if
       your address changes for any reason, so as to assure that orders or other
       matters that specify deadlines for you to meet will be received by you. If as
       a result of your failure to comply with this order, you fail to meet a deadline
       set by this Court, your case may be dismissed for violating this order.
       Therefore, if you have a change of address before this case is ended, you
       must comply with this order by immediately advising the Clerk of Court in
       writing of such change of address and providing the Court with the docket
       number of all pending cases you have filed with this Court. Your failure to do
       so will not be excused by the Court.
TO THE CLERK OF COURT:
                The Clerk of Court shall mail a copy of this order and the proper form
documents to the plaintiff. If the plaintiff fails to provide the items specified above to the
Clerk of Court within the period prescribed in this order, the Clerk of Court shall forward the
file to the assigned United States District Judge to determine whether to enter an order of
dismissal. See In Re: Procedures in Civil Actions Filed by Non-Prisoner Pro Se Litigants,
C/A No. 3:07-mc-5015-JFA. If, however, the plaintiff provides this Court with the items
specified above, the Clerk of Court should forward the file to the assigned Magistrate Judge
to determine if service of process should be authorized.




                                               3
6:20-cv-04353-BHH-KFM          Date Filed 12/17/20       Entry Number 7
                                                                      1       Page 4 of 5




               Because the plaintiff’s complaint and exhibits are being returned, the Clerk
of Court is instructed to file this Order as the initial docket entry in this case, with the caption
containing the parties identified above. Additionally, the Clerk of Court is directed to file the
following items received with the plaintiff’s complaint, because they are in compliance with
this order: motion to proceed in forma pauperis, receipt showing payment of the filing fee,
the answers to the Local Rule 26.01 Interrogatories, and the proposed service documents.
                If the plaintiff submits a complaint and/or exhibits to the Clerk of Court for filing
in this action that exceeds thirty-five (35) pages, or does not comply with the requirements
outlined above, the Clerk of Court is directed to return it unfiled with a deficiency memo via
United States mail.
               The Clerk of Court shall not enter any change of address submitted by the
plaintiff which directs that mail be sent to a person other than the plaintiff unless that person
is an attorney admitted to practice before this Court who has entered a formal appearance.
The plaintiff’s attention is directed to the important WARNING on the following page.
               IT IS SO ORDERED.
                                                     s/ Kevin F. McDonald
                                                     United States Magistrate Judge
December 17, 2020
Greenville, South Carolina




                                                 4
6:20-cv-04353-BHH-KFM        Date Filed 12/17/20     Entry Number 7
                                                                  1      Page 5 of 5




     IMPORTANT INFORMATION . . . .PLEASE READ CAREFULLY
        WARNING TO PRO SE PARTY OR NONPARTY FILERS
     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.
          Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents
submitted for filing, including pleadings, exhibits to pleadings, discovery responses, and any
other document submitted by any party or nonparty for filing. Unless otherwise ordered by
the court, a party or nonparty filer should not put certain types of an individual’s personal
identifying information in documents submitted for filing to any United States District Court.
If it is necessary to file a document that already contains personal identifying information,
the personal identifying information should be “blacked out” or redacted prior to submitting
the document to the Clerk of Court for filing. A person filing any document containing their
own personal identifying information waives the protection of Rule 5.2(a) by filing the
information without redaction and not under seal.
1. Personal information protected by Rule 5.2(a):
(a) Social Security and Taxpayer identification numbers. If an individual’s social
security number or a taxpayer identification number must be included in a document, the
filer may include only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the
filer may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer
may include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may
include only the last four digits of these numbers.
2. Protection of other sensitive personal information – such as driver’s license numbers
and alien registration numbers – may be sought under Rule 5.2(d) (filings made under seal)
and (e) (protective orders).




                                              5
